Per Curiam.
A disciplinary complaint was filed against Harvey I. Neal by the Counsel for Discipline of the Nebraska State Bar Association. On or about January 10, 1992, the respondent pled guilty to count VI of a superseding indictment in the U.S. District Court for the District of Nebraska, which charged respondent with, violating 18 U.S.C. § 1344 (1988 & Supp. I *1351989) by defrauding a bank to obtain funds by means of false and fraudulent pretenses and representations.
Pursuant to Neb. Ct. R. of Discipline 15 (rev. 1989), respondent filed a voluntary surrender of license with this court. The respondent freely and voluntarily waived all proceedings against him in connection with the pending disciplinary complaint. Respondent knowingly admits that he has violated Canon 1, DR 1-102(A)(1) and (3), of the Code of Professional Responsibility. He also freely and voluntarily consents to an order of disbarment and waives any right to notice, appearance, or hearing prior to entry of the order.
Accordingly, the respondent is hereby disbarred from the practice of law in the State of Nebraska, effective immediately.
JUDGMENT OF DISBARMENT.
White, J., not participating.